Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 8-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 8, lines 1-2, “an elastic or other type of resilient member” are narrow and broad recitations in the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “resilient member”, and the claim also recites “elastic” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See also claims 18 and 19 where broad “plastic” and “decompose” are used in conjunction with narrower “biodegradable material” and “biodegradable”, respectively. Also in claim 20, lines 3-4, “biodegrade or decompose”. 
In claim 9, lines 7-8, “at least one casing member” is indefinite as to its relationship to the previously defined “casing member” set forth in line 2, different or the same in the two referenced portions. The subsequent references to “the casing 
In claim 20, lines 2-3, the Markush group recited is indefinite, as a group should clearly list all elements thereof as equals, so “or other…” should be --and other…--.    

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morse (10,801,195). Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs (5,924,566). Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romano (5,727,280). Each discloses a sanitation system comprising a casing member (200; 2; 10; respectively) having a top opening (at 216 and 220; 28 and 28A; 28) and a closed bottom (352; 10; 12), sidewalls (304; defining 6 and 8; defining 12 and 18) that extend from the top opening to the closed bottom to form an interior compartment (inside 200; inside 2; inside 10), the interior compartment configured to receive a plunging instrument, the closed bottom having dimensions such that a portion or vertical extension (at 140; 12; 14) of the closed bottom can be received within a cavity of the plunging instrument and the plunging element would conform (fit easily) to interior walls of the cavity. Reference to the “plunging instrument” is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the .
As to claim 2, Romano discloses the sidewalls taper so as to be wider at the top opening relative to the closed bottom. 
As to claim 3, Gibbs discloses a bottom portion (8) that defines a square shape. 
As to claim 7, since plunging instruments have no set length and no plunger per se is actually claimed to distinguish a structural relationship, each discloses a casing member sized to extend the length of some plunging instrument or portion thereof.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Morse, Gibbs and Romano. As to claims 4-6, to vary the shape of the bottom portion is not seen to render any new or unexpected result. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47. 
As to claim 7, since plunging instruments have no set length and no plunger per se is actually claimed to distinguish a structural relationship, Gibbs does disclose an .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morse In view of Mull (5,174,445). Morse does not disclose a resilient member. However, Mull discloses a similar casing member provided with a resilient member (23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the casing member of Morse with a resilient member in the manner of Mull as claimed, as such a modification would predictably tightly secure and seal the casing member to the plunging instrument in use.

Claims 9-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
 
Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG